U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT UNDER SECTION 13 OF 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED DECEMBER 31, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OF 15(d) OF THE SECURITIES EXCHANGE ACT GREENE COUNTY BANCORP, INC. (Exact name of registrant as specified in its charter) Commission file number0-25165 United States14-1809721 (State or other jurisdiction of incorporation or organization)(I.R.S. EmployerIdentification Number) 302 Main Street, Catskill, New York12414 (Address of principal executive office)(Zip code) Registrant's telephone number, including area code: (518) 943-2600 Check whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes: XNo: Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes: XNo: Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerAccelerated filer Non-accelerated filerSmaller reporting companyX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes:No: X As of February 12, 2013, the registrant had 4,185,671 shares of common stock outstanding at $ 0.10 par value per share. GREENE COUNTY BANCORP, INC. INDEX PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements (unaudited) *Consolidated Statements of Financial Condition 3 *Consolidated Statements of Income 4-5 *Consolidated Statements of Comprehensive Income 6 *Consolidated Statements of Changes in Shareholders’ Equity 7 *Consolidated Statements of Cash Flows 8 *Notes to Consolidated Financial Statements 9-28 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29-40 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures 41 PART II. OTHER INFORMATION Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. Mine Safety Disclosures 42 Item 5. Other Information 42 Item 6. Exhibits 42 Signatures 43 Exhibit 31.1 302 Certification of Chief Executive Officer Exhibit 31.2 302 Certification of Chief Financial Officer Exhibit 32.1 906 Statement of Chief Executive Officer Exhibit 32.2 906 Statement of Chief Financial Officer Exhibit 101 Extensible Business Reporting Language (XBRL) 44 45 46 47 Greene County Bancorp, Inc. Consolidated Statements of Financial Condition As of December 31, 2012 and June 30, 2012 (Unaudited) (In thousands, except share and per share amounts) ASSETS December 31, 2012 June 30, 2012 Cash and due from banks $ $ Federal funds sold Total cash and cash equivalents Long term certificate of deposit - Securities available for sale, at fair value Securities held to maturity, at amortized cost Federal Home Loan Bank stock, at cost Loans Allowance for loan losses ) ) Unearned origination fees and costs, net Net loans receivable Premises and equipment Accrued interest receivable Foreclosed real estate Prepaid expenses and other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Noninterest bearing deposits $ $ Interest bearing deposits Total deposits Borrowings from FHLB, short-term Borrowings from FHLB, long-term Accrued expenses and other liabilities Total liabilities Shareholders’ equity: Preferred stock, Authorized-1,000,000 shares; Issued - None - - Common stock, par value $.10 per share; Authorized- 12,000,000 shares Issued-4,305,670 shares Outstanding -4,185,671 shares at December 31, 2012 and 4,182,671 shares at June 30, 2012; Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost 119,999 shares at December 31, 2012 and 122,999 shares at June 30, 2012 ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to consolidated financial statements. Greene County Bancorp, Inc. Consolidated Statements of Income For the Six Months Ended December 31, 2012 and 2011 (Unaudited) (In thousands, except share and per share amounts) Interest income: Loans $ $ Investment securities - taxable Mortgage-backed securities Investment securities - tax exempt Interest bearing deposits and federal funds sold 22 14 Total interest income Interest expense: Interest on deposits Interest on borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts Debit card fees Investment services E-commerce fees 50 55 Net gain on sale of available-for-sale securities 10 11 Other operating income Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy expense Equipment and furniture expense Service and data processing fees Computer software, supplies and support Advertising and promotion FDIC insurance premiums Legal and professional fees Other Total noninterest expense Income before provision for income taxes Provision for income taxes Net income $ $ Basic EPS $ $ Basic average shares outstanding Diluted EPS $ $ Diluted average shares outstanding Dividends per share $ $ See notes to consolidated financial statements. Greene County Bancorp, Inc. Consolidated Statements of Income For the Three Months Ended December 31, 2012 and 2011 (Unaudited) (In thousands, except share and per share amounts) Interest income: Loans $ $ Investment securities - taxable Mortgage-backed securities Investment securities - tax exempt Interest bearing deposits and federal funds sold 18 13 Total interest income Interest expense: Interest on deposits Interest on borrowings 64 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts Debit card fees Investment services 79 62 E-commerce fees 22 25 Net gain on sale of available-for-sale securities 10 Other operating income Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy expense Equipment and furniture expense Service and data processing fees Computer software, supplies and support 90 81 Advertising and promotion 84 FDIC insurance premiums 83 62 Legal and professional fees Other Total noninterest expense Income before provision for income taxes Provision for income taxes Net income $ $ Basic EPS $ $ Basic average shares outstanding Diluted EPS $ $ Diluted average shares outstanding Dividends per share $ $ See notes to consolidated financial statements. Greene County Bancorp, Inc. Consolidated Statements of Comprehensive Income For the Six Months Ended December 31, 2012 and 2011 (Unaudited) (In thousands) Net income $ $ Other comprehensive (loss) income: Securities: Unrealized holding (losses) gainson available for sale securities, arising during the six months ended December 31, 2012 and 2011, net of income taxes of ($37) and $55, respectively. ) 87 Reclassification adjustment for gain on sale of available-for-sale securities realized in net income, net of income taxes of ($4) and ($4), respectively (6
